MEMORANDUM CASE.
The defendant was charged with and convicted of maintaining a common nuisance in a certain building, "in that the said defendant did then and there wilfully and unlawfully possess and keep on the premises aforesaid certain intoxicating liquor for beverage purposes, and not for sacramental or medicinal purposes." This appeal is from the judgment and the order denying a new trial.
[1] The questions presented by the appeal are identical with those considered by this court in People v. Mehra, 73 Cal.App. 162
[238 P. 802], in which case the judgment was reversed and the defendant discharged, and in which respondent's petition for a hearing in the supreme court was denied. The information is in the same language as that in the Mehra case. The instructions are the same and the evidence shows mere possession of the liquor in the defendant's residence. The defendant, prior to the trial herein, had been convicted and punished for such possession. *Page 799 
No brief has been filed by the respondent and the case is not distinguishable in any respect from the Mehra case. It would serve no useful purpose, therefore, to repeat the discussion fully set forth in that case, and no reason appears why the decision therein should not be followed in this.
The judgment is reversed and defendant's bail is exonerated.
Hart, J., and Plummer, J., concurred.
 *Page 1